Citation Nr: 9906644	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  97-01 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tuberculosis.

2.  Entitlement to an increased evaluation for chronic 
bronchitis with bronchiectasis, rated 30 percent disabling 
from May 1996; 60 percent disabling from April 1997; and 100 
percent disabling from September 1997.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
October 1962.  In a June 1963 rating action the Department of 
Veterans Affairs (VA) Regional Office, Louisville, Kentucky, 
granted service connection for chronic bronchitis, rated 
10 percent disabling.  Service connection for pulmonary 
tuberculosis was denied.  The veteran was duly notified of 
the decision and did not submit an appeal.  In February 1994 
he submitted a claim for an increased rating for his 
service-connected pulmonary disorder.  In a January 1995 
rating action the 10 percent evaluation for the pulmonary 
condition was confirmed and continued.  The veteran appealed 
from that decision.  In May 1995 he submitted additional 
information for the purpose of reopening his claim for 
service connection for pulmonary tuberculosis.  In an August 
1995 rating action it was held that the additional evidence 
was not new and material and was insufficient to reopen the 
claim.  The veteran appealed from that decision and in a 
November 1997 rating action the evaluation for the veteran's 
service-connected pulmonary condition was increased to 30 
percent effective from May 1996; 60 percent effective from 
April 1997; and 100 percent effective from September 1997.  
The case is now before the Board for appellate consideration.

For reasons which will be set forth below, appellate 
consideration of the issue of entitlement to an increased 
evaluation for the veteran's service-connected chronic 
bronchitis with bronchiectasis is being deferred pending 
further action by the regional office.





FINDINGS OF FACT

1.  By rating action dated in June 1963 service connection 
was denied for pulmonary tuberculosis.

2.  The veteran was duly notified of the above decision and 
did not submit an appeal.

3.  In May 1995 the veteran submitted additional information 
for the purpose of reopening his claim.

4.  The evidence that has been submitted since the June 1963 
rating action is new, and it is material to the veteran's 
claim.


CONCLUSION OF LAW

The June 1963 rating action denying entitlement to service 
connection for pulmonary tuberculosis is final; however, new 
and material evidence has been presented to reopen the claim.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has maintained that service connection should be 
established for pulmonary tuberculosis since it should be 
presumed that the condition was incurred during his period of 
active military service.  That same issue was denied by the 
RO in June 1963 and that decision became final.  The RO has 
affirmed that denial; finding that no new and material 
evidence has been submitted and thus the current request 
cannot be considered a reopened claim.  

The evidence of record at the time of the June 1963 rating 
action included the veteran's service medical records which 
reflect that he was observed and treated on a number of 
occasions for various conditions including colds, cough and 
pneumonia.  Service connection was established for chronic 
bronchitis.  

A report by a State Tuberculosis Hospital, dated in February 
1963, reflected that he had been seen in January of that 
year.  He reported that he had had lung trouble for about one 
year.  It was indicated that he had had a skin test one week 
previously that was positive.  An X-ray study showed 
considerable calcification in the lung fields.  There was a 
suspicion of a calcific node on the left at the junction of 
the sixth posterior rib with the vertebrae.  Impressions were 
made of inactive primary pulmonary tuberculosis, chronic 
bronchitis and possible bronchiectasis.  Sputums were ordered 
for a bacteriological study.

The veteran was examined by the VA in May 1963.  It was 
indicated that he was not dyspneic or cyanotic and the 
accessory muscles were not active.  The chest was symmetrical 
and excursions were full and equal.  Palpation was normal and 
percussion resonant and the lungs were clear to auscultation.  
The expiratory phase was not prolonged.  An X-ray study of 
the chest was normal.  A sputum test reflected that no 
tubercle bacilli were seen.  The examiner indicated that 
pulmonary tuberculosis had not been found. 

The veteran was again examined by the VA in September 1968 
and pulmonary function studies showed a very mild degree of 
obstructive pulmonary insufficiency secondary to bronchitis.  

In 1994 the regional office received a copy of the February 
1963 report by the State Tuberculosis Hospital.  There was 
also received a June 1963 report by the hospital reflecting 
that sputum obtained in February 1963 had been negative on 
smear and culture.  Impressions were made of possible 
bronchiectasis, possible chronic bronchitis and possible 
bronchial asthma.  It was indicated that active tuberculosis 
had not been noted.  A September 1963 report from the State 
Hospital reflected an impression of bronchiectasis.  In an 
October 1964 report by the State Hospital it was indicated 
that there was no evidence of active pulmonary tuberculosis.  
There was also received a private medical record reflecting 
that the veteran was seen in August 1975 when bronchiectasis 
and bronchitis were indicated.

The veteran was afforded a VA pulmonary examination in 
November 1994.  Various findings were recorded on physical 
examination.  A chest X-ray study showed no definite evidence 
of acute pleural or parenchymal disease.  A diagnosis was 
made of recurrent upper respiratory infection and bronchitis.

The regional office later received a report by the Johnson 
Health Department dated in May 1995 reflected that a chest X-
ray study made at a VA hospital in November 1994 had been 
evaluated by a physician in April 1995 and the impressions 
were pulmonary fibrosis, left hilar cavity, right upper lobe 
cavity and possible tuberculosis in the past.  It was further 
reported that chest X-ray result showed tuberculosis 
infection without disease, inactive.

A March 1996 statement by N'Sunda Bangudi, M.D., reflected 
that he had reviewed the veteran's file including the records 
from the State Tuberculosis Hospital, the report by the 
Johnson County Health Department and the veteran's service 
medical records.  He indicated that in reviewing the service 
medical records he did not see where any sputa were cultured 
to make a firm diagnosis of pulmonary tuberculosis.  He 
further related, however, that it was a fact that the 
symptoms the veteran had during service could very well have 
been caused by pulmonary tuberculosis. 

The veteran was again afforded a VA pulmonary examination in 
May 1996.  The assessment was that the veteran had what 
appeared to be chronic bronchitis and possible early chronic 
obstructive pulmonary disease.  The examiner said he was 
reluctant to state that the veteran definitely had 
tuberculosis in 1962 to 1964.  He reported he would be 
willing to amend his decision if evidence were presented of a 
positive sputum test for tuberculosis or treatment for 
tuberculosis in the past. 

In a January 1997 report the Johnson County Health Department 
indicated that a physician had evaluated the veteran's chest 
X-ray taken at the VA hospital in May 1996.  The physician's 
impression was pulmonary fibrosis and calcification of the 
left and right hilar areas.  The results were reportedly 
tuberculosis infection without disease, and inactive disease.

A January 1997 statement by James E. Hall, the hospital 
director for a regional medical center reflected that the 
hospital did not have records of his father, Dr. Paul B. Hall 
dating back to 1963.  He recalled that his father had treated 
the veteran for tuberculosis in the early 1960's.  

A January 1997statement by E. E. Musgrave, M.D., indicates 
that he had reviewed and done a detailed analysis of the 
veteran's medical records from February to August 1962 along 
with all the X-ray and other reports from the State 
Tuberculosis Hospital.  He stated that in retrospect the 
veteran had acute tuberculosis during service that was 
diagnosed at the time as viral pneumonitis.  Dr. Musgrave 
stated he also reviewed the veteran's most recent chest X-ray 
of May 1996 and the X-ray showed old hilar markings 
consistent with arrested pulmonary tuberculosis.

A January 1997 statement by Evelene Belcher, a registered 
nurse, reflecting that she had been Dr. Hall's head nurse in 
1963 and that they treated the veteran for tuberculosis at 
that time. 

In March 1997 Dr. Musgrave reported that the specific medical 
evidence and findings he had reviewed to make his decision 
consisted of the veteran's service medical records, X-ray 
findings and other statements from the State Tuberculosis 
Hospital and X-ray studies made in May 1996 at the VA 
hospital. 

In March 1997 the registered nurse indicated that she did not 
have any records of Dr. Hall and doubted if anyone else had.  
She reported she could recall that the veteran had been 
treated for tuberculosis.

The applicable legal criteria provide that, when a prior 
determination on an issue is not appealed, it becomes final.  
It may not be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5107, 7105; 38 C.F.R. §§ 3.104(a), 
20.302.  New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
connection with other evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  A 
recent decision by the U.S. Court of Appeals for the Federal 
Circuit modified the standard for finding whether recently 
submitted evidence is new and material.  Hodge v. West, 155 
F3d. 1356 (1998).  That case removed a standard which 
required that the new evidence raise a reasonable probability 
that the new evidence would change the outcome of the matter.  
The RO had considered the appellant's recent request under 
that standard.  

In the Board's opinion, the additional evidence submitted 
since the June 1963 rating action bears directly on the 
question of entitlement to service connection for pulmonary 
tuberculosis and meets the current standard for reopening a 
claim set forth in Hodge.  The evidence is considered to be 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board 
concludes that the veteran has submitted new and material 
evidence sufficient to reopen his claim for service 
connection for pulmonary tuberculosis.

Once a claim is deemed to be reopened, it must be determined 
whether the claim is well grounded.  Elkins v. West, No. 97-
1534 (U.S. Vet. App. Feb. 17, 1999).  The Board , upon 
initial review to determine this matter, finds that the 
veteran's claim for service connection for pulmonary 
tuberculosis is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a); effective on and after September 1, 
1989.  That is, the Board finds that he has presented a claim 
which is plausible.  Because the RO has not had a chance to 
consider the reopened claim on its merits, and there are 
elements of the duty to assist which must be satisfied, the 
claim must be returned to the RO before a final resolution 
can be attained.  


ORDER

New and material evidence has been presented to warrant 
reopening of the claim for service connection for pulmonary 
tuberculosis.  To this extent, the appeal is granted.


REMAND

In view of the Board's decision holding that new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for pulmonary tuberculosis, 
and that the reopened claim is well grounded, the issue must 
be reviewed by the regional office on a de novo basis.  

The Board further notes that 38 C.F.R. § 4.96(a) provides 
that ratings under diagnostic codes 6600 through 6817 will 
not be combined with each other.  A single rating will be 
assigned under the diagnostic code which reflects the 
predominant disability with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such evaluation.  Thus, if service connection were 
to be established for pulmonary tuberculosis, a new rating 
action would be required to establish the proper rating for 
the coexisting respiratory conditions. The case is 
accordingly REMANDED to the regional office for the following 
action:

1.  The veteran's records should be 
reviewed by a specialist in pulmonary 
disorders who should express an opinion 
as to whether the veteran had active 
tuberculosis in service or within 3 years 
following his discharge from service.  If 
deemed necessary by the reviewer, the 
veteran should be afforded a special 
pulmonary examination in order to 
determine whether or not pulmonary 
tuberculosis is now present.  All 
indicated special studies should be 
conducted.  

2. The veteran's case should then be 
reviewed by the regional office.  In 
particular, his claim for service 
connection for pulmonary tuberculosis 
should be considered on a de novo basis.  
If the determination regarding any of the 
matters on appeal remains denied, the 
veteran and his representative should be 
sent a supplemental statement of the case 
and be afforded the appropriate time in 
which to respond. 

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  The purposes of this 
REMAND are to obtain clarifying information and also to 
ensure that the requirements of due process of law are 
satisfied.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

- 6 -


